EXHIBIT 16.1 Kabani & Company, Inc. Certified Public Accountants Los Angeles, California August 8, 2013 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Sionix Corporation (the “Company”) Form 8-K/A dated August 7, 2013, and are in agreement with the statements relating only to Kabani & Company, Inc., CPAs, contained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /s /Kabani & Company, inc. Certified Public Accountants
